Citation Nr: 1431785	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-37 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date prior to September 10, 2010, for the grant of service connection for tricompartmental degenerative joint disease of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for tricompartmental degenerative joint disease of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent prior to January 24, 2014, for degenerative joint disease of the right knee.

4.  Entitlement to a rating in excess of 10 percent prior to January 24, 2014, for residuals of a meniscectomy of the right knee.

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1973 to October 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, November 2009, and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The June 2009 rating decision denied the Veteran's claim for an increased rating for residuals of a meniscectomy of the right knee.  The November 2009 rating decision assigned a separate10 percent disability rating for degenerative joint disease of the right knee, effective April 10, 2009 (based on date of claim for an increased rating).  The April 2011 rating decision granted service connection for tricompartmental degenerative joint disease of the left knee and assigned a 10 percent disability rating, effective September 10, 2010 (based on date of claim for service connection). 

In April 2013, the Board remanded the case to afford the Veteran an opportunity to testify at a Board hearing.  Based on his assertions that he is unable to work due to his knee disabilities, the Board raised a claim for a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A March 2014 rating decision granted service connection for right knee total arthroplasty (previously rated as degenerative joint disease of the right knee with limitation of motion and instability) and assigned a temporary total rating based on surgery necessitating convalescence from January 24, 2014; a 100 percent rating for one year following implantation of prosthesis from March 1, 2014; and a 30 percent rating thereafter from March 1, 2015.  This rating for right knee total arthroplasty replaces the prior ratings for residuals of a meniscectomy and degenerative joint disease.  Thus, the issues regarding the right knee are as listed on the title page.

In May 2014, the Veteran testified at a Board hearing via videoconference.  At that time, he clarified that at issue was the evaluation of the right knee disability prior to the January 24, 2014, surgery.  Moreover, as the right knee disability is being rated at 100 percent till March 1, 2015, the issue of the current evaluation is not properly before the Board.

The issue of entitlement to an initial rating in excess of 10 percent for tricompartmental degenerative joint disease of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's original claim for service connection for a left knee disorder on September 10, 2010.

2.  Prior to January 24, 2014, the Veteran's degenerative joint disease of the right knee had been manifested by flexion limited to at most 110 degrees and extension limited to at most 10 degrees.

3.  Prior to January 24, 2014, the Veteran's residuals of a meniscectomy of the right knee had not been manifested by moderate recurrent subluxation or lateral instability.

4.  Prior to January 24, 2012, the Veteran's service-connected right knee disability was manifested by dislocated cartilage with locking, pain, and effusion.

5.  During the May 2014 Board hearing, the Veteran requested a withdrawal of the appeal of the claim for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 10, 2010, for the grant of service connection for tricompartmental degenerative joint disease of the left knee are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2013).

2.  The criteria for an initial rating in excess of 10 percent prior to January 24, 2014, for degenerative joint disease of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013). 

3.  The criteria for a rating in excess of 10 percent prior to January 24, 2014, for residuals of a meniscectomy of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3,321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257 (2013). 

4.  The criteria for a separate rating of 20 percent for dislocated right knee cartilage with locking, pain, and effusion prior to January 24, 2014, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3,321, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2013).  

5.  The criteria for withdrawal of an appeal by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the claims for an earlier effective date for the grant of service connection for the left knee disability and a higher rating for degenerative joint disease of the right knee arise from an appeal of the initial rating and effective date following the grant of service connection.  Courts have held that once service connection has been granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

With respect to the claim for an increased rating for residuals of a meniscectomy of the right knee, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A May 2009 letter notified the Veteran of the criteria for establishing an increased rating, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in June 2009.  

VA also has a duty to assist a claimant in the development of the claims.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with an examination in June 2009 and March 2011 to determine the nature and severity of his right knee disability.  When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision on the claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Effective Date

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)-(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2) (2013). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2013).

In this case, VA received the Veteran's original claim for service connection for a left knee disorder on September 10, 2010.  In a substantive appeal regarding the increased rating for the service-connected right knee disability received on that date, the Veteran raised a claim for service connection for a left knee disorder, as secondary to the right knee disability.  There is no correspondence received prior to that date that indicates an intent on the part of the Veteran to apply for VA benefits for a left knee disorder.  The Veteran also indicated during the Board hearing that he had not filed an earlier claim.  Thus, September 10, 2010, is the proper effective date for the grant of service connection for the left knee disability, diagnosed as tricompartmental degenerative joint disease of the left knee, as that is the date of the claim, which was received more than one year following separation from service.

The Veteran asserts that he is entitled to an effective date of a February 2009 claim as that was for both knees.  In that regard, the Board observes that the Veteran filed a claim for increased rating for his right knee disability in April 2009.  Regardless, as indicated above, the April 2009 claim for increase did not express an intent to apply for a left knee disorder.  The Veteran also asserts that the medical records he has submitted show left knee problems for several years and should be construed as an informal claim.  In that regard, February 2006 VA and private treatment records show complaints of left knee pain.  A September 2004 VA treatment record also indicates problems with the left knee.  However, none of these records indicates an intent on the part of the Veteran to apply for VA benefits for a left knee disorder.  Thus, an earlier effective date is not warranted under 38 C.F.R. § 3.155.

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  Thus, the Board finds that September 10, 2010, is the proper effective date for the grant of service connection for tricompartmental degenerative joint disease of the left knee.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).  As there is no legal basis for the assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, the claim must be denied.  

The Board notes the Veteran's testimony that he did not know that he could file a claim for service connection for his left knee disorder until recently.  To the extent that he may be asserting that equity warrants the assignment of an earlier effective date, matters of equitable relief are only within the discretion of the Secretary of VA; the Board does not have the authority to award such relief.  38 U.S.C.A. § 503 (West 2002 & Supp. 2013); Darrow v. Derwinski, 2 Vet. App. 303 (1992).



Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

In this case, the Veteran filed a claim for an increased rating for his residuals of a meniscectomy of the right knee in April 2009.  As noted in the introduction, the RO denied an increased rating for the residuals of a meniscectomy of the right knee but granted a separate10 percent rating for degenerative joint disease of the right knee.  

The Veteran's residuals of a meniscectomy of the right knee have been assigned a 10 percent rating under Diagnostic Code 5010-5257.  38 C.F.R. § 4.71a (2013).  His disability has been evaluated as residuals under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.27 (2013).  

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a maximum 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2013).  

The Veteran's degenerative joint disease of the right knee has been assigned a 10 percent rating under Diagnostic Code 5010 for arthritis due to trauma.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a (2013).  

Degenerative arthritis is rated under Diagnostic Code 5003, which provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Ratings based on arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 5260, a 0 percent rating requires limitation of knee flexion to 60 degrees.  A 10 percent rating requires limitation of flexion to 45 degrees.  A 20 percent rating requires limitation of flexion to 30 degrees.  A maximum 30 percent rating requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a (2013).  

Under Diagnostic Code 5261, a 0 percent rating requires limitation of knee extension to 5 degrees.  A 10 percent rating requires limitation of extension to 10 degrees.  A 20 percent rating requires limitation of extension to 15 degrees.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A maximum 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2013).  

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2013). 

Separate ratings may be assigned for arthritis or limitation of motion, and instability of the knee or cartilage impairment.  However, a separate rating must be based on additional compensable disability.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56704 (1998).  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Where a Veteran has both compensable limitation of flexion and compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004). 

After review, the Board finds that the Veteran's right knee disability does not warrant a higher rating under any applicable rating criteria.  

A June 2009 VA examination notes complaints of pain, swelling, grinding, and a feeling of giving way.  The Veteran denied any impairment in his activities of daily living and stated that he can function in his occupation with no missed days in the past year.  Examination showed a nontender well-healed scar consistent with prior surgery.  Tests for instability were normal.  Range of motion was from 2 to 130 degrees with objective evidence of pain.  Repetitive testing showed increased pain, incoordination, and easy fatigability especially on extension.  The examiner noted there would be an additional 5 degrees of loss in extension per DeLuca.  X-rays showed advanced degenerative joint disease.

A March 2011 VA examination notes complaints of pain, stiffness, weakness, giving way, and incoordination.  The Veteran reported flare-ups two to three times per month.  He reported difficulty at work walking in the field and his supervisor provided him with an all-terrain vehicle.  He reported no missed days in the past year.  He reported difficulty sitting beyond five minutes and difficulty on initial walking but being able to walk for several miles once he gets beyond the first few steps.  Examination showed pain and weakness but no instability.  Range of motion was from 10 to 120 degrees with objective evidence of pain.  Repetitive testing showed flexion to 110 degrees.  X-rays showed severe degenerative joint disease.  

VA medical records show complaints of right knee pain and weakness, with reports that the pain limits activity, and treatment with steroid injections in February and December 2011.

With respect to the evaluation of the Veteran's residuals of a meniscectomy of the right knee, while there was no objective evidence of any instability during the current rating period on appeal that would warrant a rating of 20 percent for moderate instability under Diagnostic Code 5257, the Veteran credibly testified to a bone on bone sensation in the right knee prior to his surgery that was productive of a sharp pain and that was additionally accompanied by frequent episodes of locking and swelling.  Thus, there were findings consistent with the locking, pain, and effusion required for a rating under Diagnostic Code 5258 for dislocated cartilage with locking, pain, and effusion.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the Veteran's symptoms of bone on bone grinding, together with the remaining symptoms of locking, pain, and effusion are sufficient to warrant a separate 20 percent rating prior to January 24, 2014, for dislocated right cartilage with frequent locking, pain, and effusion.  Although the Veteran has surgical scars, as they are not painful or unstable or of the requisite size, a separate compensable rating is not warranted under the applicable Diagnostic Codes.  

In conclusion, the Board finds that a rating in excess of 10 percent is not warranted for the residuals of a meniscectomy of the right knee, but that a separate 20 percent rating is warranted prior to January 24, 2014, for dislocated right cartilage with locking, pain, and effusion.  

With respect to the evaluation of the degenerative joint disease of the right knee, the current 10 percent rating was assigned for painful and limited motion of a major joint.  Even considering functional loss due to pain and other factors, the findings for flexion do not warrant a compensable rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As for extension, even considering functional loss due to pain and other factors, the June 2009 VA examination finding does not warrant a compensable rating under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the 10 degrees of loss seen at the March 2011 examination warrants a 10 percent rating, without limitation of extension to 15 degrees, a higher 20 percent rating is not warranted.  As ratings based on arthritis under Diagnostic Code 5010 cannot be combined with ratings based on limitation of motion, the Veteran is entitled to only a single 10 percent rating for limitation of extension.  38 C.F.R. § 4.71a (2013).  Separate compensable ratings are also not warranted under Diagnostic Codes 5260 and 5261 because the findings for flexion do not warrant even a compensable rating.  Thus, a rating in excess of 10 percent is not warranted for degenerative joint disease of the right knee.  

In conclusion, the Board finds that a rating in excess of 10 percent is not warranted for degenerative joint disease of the right knee.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).

There is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that none of the Veteran's service-connected right knee disabilities warrants referral for consideration of an extraschedular rating.  The primary symptomatology of the disabilities appears to be that of pain and resulting functional impairment to include limitation of motion, which is contemplated by the current schedular criteria.  No unusual or exceptional disability picture appears to otherwise be demonstrated by the record.  While he complained of instability, no instability has been shown on objective examination.  Moreover, to the extent his service-connected knee disabilities cause occupational impairment, that impairment has been adequately compensated by the current schedular ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or any illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).


Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2013).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204 (2013).

On the record during the May 2014 Board hearing, the Veteran requested a withdrawal of the appeal of the claim for a TDIU.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  


ORDER

An effective date prior to September 10, 2010, for the grant of service connection for tricompartmental degenerative joint disease of the left knee is denied.

An initial rating in excess of 10 percent prior to January 24, 2014, for degenerative joint disease of the right knee is denied.

A rating in excess of 10 percent prior to January 24, 2014, for residuals of a meniscectomy of the right knee is denied.

A separate 20 percent rating for dislocated right knee cartilage with locking, pain, and effusion prior to January 24, 2014, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

The appeal of the claim for a TDIU is dismissed.


REMAND

At the May 2014 hearing, the Veteran testified that his left knee disability had worsened since the last VA examination conducted in March 2011.  Thus, he should be scheduled for a new examination to determine the current severity of his left knee disability.  The Veteran also testified that he was scheduled to see his VA surgeon later that month.  Thus, prior to the examination, any outstanding medical records should be obtained.  As the record contains VA medical records through November 2013, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since November 2013.

2.  Then, schedule the Veteran for a VA examination to determine the current severity of his left knee disability, diagnosed as tricompartmental degenerative joint disease.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed.  If any instability is found, the examiner should state whether it is slight, moderate, or severe.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


